Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed November 4, 2010.
In
The
Fourteenth
Court of Appeals

NO. 14-10-01035-CR

 
In Re Dwayne Andre Tyson,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM OPINION

On October 25, 2010, relator Dwayne Andre Tyson filed
a petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221 (West 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Loren Jackson, Harris County
District Clerk, to send a copy of an affidavit filed in another proceeding to
him.
This court’s mandamus jurisdiction is governed by
section 22.221 of the Texas Government Code.  Section 22.221 expressly limits
the mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (West 2004).  We have no jurisdiction to issue a
writ of mandamus against a district clerk unless necessary to enforce our
jurisdiction.  See In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999, orig. proceeding).  Because the petition for
writ of mandamus is directed toward the Harris County District Clerk and is not
necessary to enforce this court’s jurisdiction, we have no jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of
mandamus is ordered dismissed. 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Brown.
Do
Not Publish — Tex. R. App. P. 47.2(b).